Rombauer, P. J.
This is a proceeding to obtain judgment against certain town lots in the city of Cape Girardeau for delinquent taxes of the year 1886. The proceeding is under the revenue'laws of the state. The defense rests exclusively on the provision, that the taxes were assessed to “Burrough, J. H., Est.” (meaning estate of J. H. Burrough), and, hence, were assessed to no owner whatever, and that, even if the word estate could be rejected as surplusage, yet it is not shown that J. H. Burrough ever was the owner, or had any interest in the land, and, hence, the assessment, under the ruling in Abbott v. Lindenbower, 42 Mo. 162, and State ex rel. v. Railroad, 82 Mo. 683, is utterly void. The plaintiff, who obtained judgment below, claims that, under the provisions of section 6853 of the Revised Statutes, 1879, the assessment is valid notwithstanding this defect, if defect it be, since the defendant now proceeded against is admittedly the true owner.
It will be thus seen at a glance that the case involves the construction of the revenue laws of this state, and that the supreme court has exclusive appellate jurisdiction thereof. It is, therefore, ordered that the case be transferred to the supreme court, and that the clerk forthwith send the transcript of the record therein, with a copy of this order of transfer, to said court.
All the judges concur.